Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/22, 4/3/22, 9/26/19 are considered by the examiner.
Drawings
The drawings submitted on 9/26/19 has been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US Publication 2012/0028086) in view of Mikio et al. (JP 2004185973).
Regarding claims 1, 8, Shi et al. reference discloses a composite polymer electrolyte membrane comprising a nanofiber sheet having a basis weight of 1.5 g/m2 or more and 4.0 g/m2 or less ([0024]), and a proton-conducting polymer ([0025]), the electrolyte membrane having a sheet shape (film, [0025]) in which the proton-conducting polymer and the nanofiber sheet are combined. 
However, the Shi et al. reference is silent in disclosing  an average coefficient of linear expansion of 300 ppm/K or less from 20°C to 120°C in an in-plane direction of the sheet shape.  However, the Mikio et al. reference discloses polymer membranes with average coefficient of linear expansion at 200˚C (which overlaps 20-120˚C) to be -20-20 µm/m * ˚C  which is calculated to be less than 300 ppm/K ([0025], [0040]). The Mikio et al. reference further discloses that the low coefficient of linear expansion is to prevent dimensional variations or warping. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate polymer membranes with average coefficient of linear expansion at 200˚C (which overlaps 20-120˚C) to be -20-20 µm/m * ˚C  which is calculated to be less than 300 ppm/K as disclosed by the Mikio et al. reference for the polymer membrane of the Shi et al. reference to ensure less warping of the membrane that may compromise the output of a electrochemical cell.

Regarding claims 2, Shi et al. reference in view of the Mikio et al. reference discloses  an average coefficient of linear expansion of the nanofiber sheet from 20°C to 120°C in an in-plane direction is 250 ppm/K or less.  
Regarding claim 5, Shi et al. reference in view of the Mikio et al. reference discloses an electrolyte membrane according to claim 1, wherein the nanofiber sheet comprises one or more selected from the group consisting of polyethersulfone, polybenzimidazole, and polyimide ([0025]).  
Regarding claim 6, Shi et al. reference discloses a thickness of the nanofiber sheet before impregnation with the proton-conducting polymer is 8 µm or more and 28 µm or less (Table 1, base film thickness) and discloses an average fiber diameter of fibers in the nanofiber sheet is 40-2000nm which overlaps the range of 100 nm and 500 nm. It is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US Publication 2012/0028086) in view of Mikio et al. (JP 2004185973) in further view of Roelofs et al. (US Publication 2014/0120431).
Regarding claim 4, the Shi et al. reference discloses the film thickness of the nanofiber sheet in the electrolyte member shrinks in a range of 50-75% (at least Example 1; MD shrinkage at 130˚C) and a ratio of the thickness of the nanofiber sheet to a thickness of the electrolyte membrane is 25% or more and less than 60% (at least in Example 2). The Shi et al. reference is silent in disclosing the porosity of 75-90%, however, the Roelofs et al. reference discloses a porosity of 75-90% for impregnation of conductive materials. Therefore, it would have been obvious before the effective filing date of the invention to incorporate a porosity of 75-90% as taught by the Roelofs et al. reference for the conductive membrane disclosed by the Shi et al. reference in order to obtain the conductive properties for the membrane.

Claims 1-3 , 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roelofs et al. (US Publication 2014/0120431) in view of Noguchi et al. (US 2010/0234514).
Regarding claims 1, 8, Roelofs et al. reference discloses a composite polymer electrolyte membrane comprising a nanofiber sheet having a basis weight of about 3 g/m2 ([0088]), and a proton-conducting polymer ([0022]), the electrolyte membrane having a sheet shape (membrane) in which the proton-conducting polymer and the nanofiber sheet are combined. However, the Roelofs et al. reference is silent in disclosing  an average coefficient of linear expansion of 300 or 250 ppm/K or less from 20°C to 120°C in an in-plane direction of the sheet shape.  However, the Noguchi et al. reference discloses polymer membranes with average coefficient of linear expansion at -80-300˚C (which overlaps 20-120˚C) to be 100ppm/K  (less than 300 ppm/K, [0010]). The Noguchi et al. reference further discloses that the low coefficient of linear expansion is to prevents thermal deteroriation thus providing stability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate polymer membranes with average coefficient of linear expansion at -80-300˚C (which incorporates 20-120˚C) to be 100ppm/K which is less than 300 ppm/K as disclosed by the Noguchi et al. reference for the polymer membrane disclosed by the Roelofs et al. reference to ensure the membrane comprises stability over a wide temperature range.
Regarding claim 2, the Roelofs et al. discloses the claimed inventio above and further incorporated herein. The Roelofs et al. is silent in disclosing an average coefficient of linear expansion of the nanofiber sheet from 20-120 ˚C in an in-plane direction is 250ppm/K or less, however, the Noguchi et al. reference discloses polymer membranes with average coefficient in the Y direction perpendicular to the direction X is 0.7-13 at at -80-300˚C (which overlaps 20-120˚C). At least at the lower range of 0.7-13 to be 100ppm/K  which is calculated to be less than 300 ppm/K ([0010]). The Noguchi et al. reference further discloses that the low coefficient in the Y direction perpendicular to the direction X is 0.7-13 at -80-300˚C (which overlaps 20-120˚C) is to prevents thermal deterioration thus providing stability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate polymer membranes with average coefficient of linear expansion in the Y direction perpendicular to the direction X is 0.7-13 at -80-300˚C (which overlaps 20-120˚C)which is calculated to be less than 250ppm/K as disclosed by the Noguchi et al. reference for the polymer membrane disclosed by the Roelofs et al. reference to ensure the membrane comprises stability over a wide temperature range.
In addition, at the lower range, it is the Examiner’s position that the amounts in question are so close that it is a prima facie obvious that one skilled in the art would have expected them to have the same properties Titanium Metals Corp. v. Banner, 227 USPQ 773
Regarding claims 3 and 7, the Roelofs et al. discloses the claimed invention above and further incorporated herein. The Roelofs et al. reference also discloses a thickness of the membrane to be 20-30 microns ([0087]) which incorporates 15 microns. The Roelofs et al. reference is silent in disclosing both an average coefficient of linear expansion of the nanofiber sheet from 20-120 ˚C in an in-plane direction is 200ppm/K or less and an average coefficient of linear expansion from 20-120 ˚C in an in-plane direction of a sheet shape is 1550ppm/K or less. However, the Noguchi et al. reference discloses polymer membranes with average coefficient in the Y direction perpendicular to the direction X (can be interpreted as the in-plane direction of having a thickness) is 0.7-13 at -80-300˚C (which overlaps 20-120˚C). At the lower range of 0.7-13  which is calculated to be less than 200 ppm/K ([0010]). The Noguchi et al. reference further discloses that the low coefficient in the Y direction perpendicular to the direction X is 0.7-13 at -80-300˚C (which overlaps 20-120˚C) is to prevents thermal deterioration thus providing stability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate polymer membranes with average coefficient of linear expansion in the Y direction perpendicular to the direction X is 0.7-13 at -80-300˚C (which overlaps 20-120˚C)which is calculated to be less than 200 ppm/K as disclosed by the Noguchi et al. reference for the polymer membrane disclosed by the Roelofs et al. reference to ensure the membrane comprises stability over a wide temperature range. 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the same teachings of the Noguchi et al. reference to the other plane not XY direction for the same purposes. Common sense teaches that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of the patents together like pieces of a puzzle.  A person of ordinary skill is also a person of ordinary creativity, not an automaton.  The question to be answered is whether the claimed invention is a product of innovation or merely the result of common sense, ordinary creativity, and ordinary skill.  KSR v. Teleflex  As a result this will fulfill the limitations of less than 1550 ppm/K having a thickness of 15 microns (incorporated within 10-30 microns).
Regarding claim 9, the Roelofs et al. discloses the claimed invention above and further incorporated herein. The Roelofs et al. reference also discloses a thickness of the membrane to be 20-30 microns ([0087]) which incorporates 15 microns. The Roelofs et al. reference is silent in disclosing an average coefficient of linear expansion of the nanofiber sheet from 20-120 ˚C in an in-plane direction is 1550ppm/K or less, however, the Noguchi et al. reference discloses polymer membranes with average coefficient in the Y direction perpendicular to the direction X (can be interpreted as the in-plane direction of having a thickness) is 0.7-13 at -80-300˚C (which overlaps 20-120˚C). At the lower range of 0.7-13  which is calculated to be less than 1550 ppm/K ([0010]). The Noguchi et al. reference further discloses that the low coefficient in the Y direction perpendicular to the direction X is 0.7-13 at -80-300˚C (which overlaps 20-120˚C) is to prevents thermal deterioration thus providing stability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate polymer membranes with average coefficient of linear expansion in the Y direction perpendicular to the direction X is 0.7-13 at -80-300˚C (which overlaps 20-120˚C)which is calculated to be less than 1550ppm/K as disclosed by the Noguchi et al. reference for the polymer membrane disclosed by the Roelofs et al. reference to ensure the membrane comprises stability over a wide temperature range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725